Rice, J., dissenting: It seems to me that J. H. Collingwood, 20 T. C. 937 (1953), Midland Empire Packing Co., 14 T. C. 635 (1950), American Bemberg Corporation, 10 T. C. 361 (1948), affd. 177 F. 2d 200 (C. A. 1949), and Illinois Merchants Trust Co., Executor, 4 B. T. A. 103 (1926), are ample authority for the conclusion that the expenditure which petitioner made was an ordinary and necessary business expense, which did not improve, better, extend, increase, or prolong the useful life of its property. The expenditure did not cure the original geological defect of the natural drainage onto the Nicholas’ land, but only dealt with the intermediate consequence thereof. The majority opinion does not distinguish those cases adequately. And since those cases and the result reached herein do not seem to me to be able to “live together,” I cannot agree with the majority that the expenditure here was capital in nature. Oppee, Johnson, Beuce, and Mttlroney, //., agree with this dissent.